UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6645 185th Ave NE, Suite 100, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ NoX Shares of Common Stock, no par value, outstanding as of November 1, 2015: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended September 30, 2015 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) September 30, 2015 December 31, 2014 ASSETS CURRENT ASSETS: Cash and cash equivalents $8,995 $9,361 Trade accounts receivable, net of allowance for doubtful accounts of $95 and $93, respectively 5,139 4,109 Inventories 3,623 4,445 Other current assets 311 426 TOTAL CURRENT ASSETS 18,068 18,341 Property, plant and equipment – net 973 926 Other assets 63 65 TOTAL ASSETS $19,104 $19,332 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $994 $968 Accrued compensation 1,476 1,756 Deferred revenue 1,087 1,801 Other accrued liabilities 651 640 Accrued costs of business restructuring - 113 TOTAL CURRENT LIABILITIES 4,208 5,278 Long-term other payables 380 183 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,930,867 shares as of September 30, 2015 and 7,861,141 shares as of December 31, 2014 18,964 18,704 Accumulated earnings (deficit) (5,354) (5,943) Accumulated other comprehensive income 906 1,110 TOTAL STOCKHOLDERS’ EQUITY 14,516 13,871 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $19,104 $19,332 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2015 2014 2015 2014 Net Sales $6,159 $6,213 $17,019 $16,631 Cost of goods sold 2,990 2,822 8,270 7,723 Gross margin 3,169 3,391 8,749 8,908 Operating expenses: Research and development 1,188 1,217 3,530 3,539 Selling, general and administrative 1,505 1,444 4,457 4,588 Provision for business restructuring - - - 13 Total operating expenses 2,693 2,661 7,987 8,140 Operating income 476 730 762 768 Non-operating income (expense): Interest income 30 50 88 122 Foreign currency transaction gain (loss) (50) (139) (237) (113) Total non-operating income (expense) (20) (89) (149) 9 Income before income taxes 456 641 613 777 Income tax (expense) benefit (17) 5 (24) (27) Net income $439 $646 $589 $750 Basic earnings per share $0.06 $0.08 $0.07 $0.10 Diluted earnings per share $0.05 $0.08 $0.07 $0.09 Weighted-average basic shares 7,930 7,846 7,896 7,816 Weighted-average diluted shares 8,042 7,980 8,055 7,922 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2015 2014 2015 2014 Net Income $439 $646 $589 $750 Other comprehensive income: Foreign currency translation gain (loss) (92) (77) (204) (273) Comprehensive income $347 $569 $385 $477 See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Nine Months Ended September 30, 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $589 $750 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 401 456 Equipment transferred to cost of goods sold 184 688 Share-based compensation 330 301 Net change in: Trade accounts receivable (1,126) (2,621) Inventories 759 (601) Other current assets 108 80 Accrued cost of business restructuring (66) (619) Accounts payable and accrued liabilities (348) 1,045 Deferred revenue (603) 682 Other long-term liabilities 225 (35) Net cash provided by (used in) operating activities 453 126 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (632) (954) Cash provided by (used in) investing activities (632) (954) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of tax withholding (55) (18) Cash provided by (used in) financing activities (55) (18) Increase/(decrease) in cash and cash equivalents (234) (846) Effects of exchange rate changes on cash (132) (181) Cash and cash equivalents at beginning of period 9,361 10,426 Cash and cash equivalents at end of period $8,995 $9,399 Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Income Taxes $11 $15 See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of September 30, 2015 and September 30, 2014 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2014 has been derived from the audited financial statements at that date.
